Citation Nr: 9935020	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  95-20 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to 
November 1968.

In 1984, the veteran commenced a claim alleging entitlement 
to service connection for PTSD, but the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia determined that the veteran failed to prosecute his 
claim since he did not report for scheduled examinations.  
Notice of the RO's decision and information concerning the 
veteran's appellate rights were addressed in a letter dated 
in May 1985.  

The veteran applied to reopen the claim in October 1988, and 
the RO denied the claim in July 1989.  The veteran appealed 
the denial of that claim.  In a June 1990 decision, the Board 
of Veterans' Appeals (Board) denied the claim of service 
connection for PTSD on the bases that the condition had not 
been diagnosed and that the veteran's participation in combat 
or combat-like stressors were not indicated by the record.  

In January 1994, the veteran applied to reopen the claim, but 
the RO denied it in May 1994.  The veteran continued to refer 
to the issue in a statement dated in January 1995.  In a 
March 1995 decision, the RO reopened and denied the claim on 
the basis that there was no evidence of record to corroborate 
the veteran's reported stressors.  The veteran filed a notice 
of disagreement in May 1995.  A statement of the case, was 
issued in June 1995, and the veteran's substantive appeal was 
received that July. 

Even though the RO reopened the claim in March 1995 and 
considered the claim on the merits, the Board is required to 
consider whether the appellant has submitted new and material 
evidence to reopen the claim before considering the claim on 
the merits.  38 U.S.C.A. §§ 7104(b), 5108 (West 1991); 
Barnett v. Brown, 8 Vet. App. 1 (1995).  Such consideration 
is set forth in the decision below.  

In June 1990, the Board remanded the claim of service 
connection for chloracne due to Agent Orange exposure.  In 
May 1994, the RO determined that service connection was not 
warranted for that disability.  In May 1995, the veteran 
withdrew his appeal of that issue in a written statement as 
required under 38 C.F.R. § 20.204(b).  Therefore, the matter 
is no longer before the Board. 

In September 1992, the RO denied the veteran's claim of 
service connection for a shell fragment wound of the right 
knee and a claim of entitlement to non-service-connected 
pension.  In January 1993, the veteran submitted a notice of 
disagreement with that determination, and a statement of the 
case was issued that May.  In a May 1993 statement the 
veteran addressed both issues and requested a supplemental 
statement of the case for purposes of pursuing an appeal.  A 
supplemental statement of the case was issued in December 
1993.  The claim of non-service-connected pension was 
eventually granted in February 1995, and the matter is not in 
appellate status.  However, the veteran did not perfect his 
appeal with regard to the right knee disability, and the 
matter is not before the Board. 


FINDINGS OF FACT

1.  In June 1990, the Board denied the claim of service 
connection for PTSD, on the bases that there was no specific 
diagnosis of PTSD and the service records did not indicate 
the veteran's participation in combat or the incurrence of 
combat-like stressors. 

2.  The evidence reviewed and submitted since the Board 
denied the claim in June 1990 is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  There is competent (medical) evidence demonstrating a 
current diagnosis of PTSD. 

4.  Some of the veteran's reported stressors related to his 
Vietnam service, particularly the type of environment where 
he performed his duties, have been verified.  

5.  The competent (medical) evidence suggests that there is a 
link between stressors associated with his Vietnam service 
and the diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the Board denied the claim in 
June 1990 is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran's August 1963 enlistment examination and medical 
history reports are negative with regard to findings or 
diagnoses of psychiatric conditions.  At the time of an 
initial examination in April 1968 when the veteran was a 
military prisoner, there were no references to psychiatric 
conditions in the examination or medical history reports.  At 
the time of a restoration examination in June 1968 and his 
separation examination that October, the veteran indicated 
that he had nervous trouble, but psychiatric conditions were 
not noted on the examination reports. 

The service personnel records show that while in Vietnam, the 
veteran was an engineer equipment mechanic from July 1965 to 
March 1966 and that he was assigned to Co C 65th Engr Bn.  
The record does not reflect the receipt of awards or 
citations related to combat service.  The veteran's DD Form 
214 indicates that he served as a wheeled vehicle repairman.  

In a March 1984 intake report from Mount Rogers Mental Health 
Clinic, it was noted that a provisional diagnosis of PTSD was 
made, and that his alcohol dependence was in remission.  He 
was admitted to the clinic for treatment of his alcohol 
abuse, and his complaints included recurring nightmares and 
recalling experiences related to Vietnam.  

In a statement dated in April 1984, Dr. James J. McConnell 
reported that the veteran was being followed for chronic 
anxiety, chronic fatigue and chest pain.  The physician 
concluded that the veteran was unable to work due to chronic 
anxiety and exposure to Agent Orange.  

The veteran was afforded a VA examination in April 1989, and 
at that time, it was noted that the veteran was not in direct 
combat, but he was involved in the construction of airstrips 
and that they were under fire at those times.  It was also 
noted that while working on a project, a bulldozer was 
destroyed after hitting a landmine, and the helper seated 
next to the veteran was fatally wounded and died next to the 
veteran.  The examiner diagnosed alcohol dependence and 
abuse, as well as generalized anxiety disorder with features 
of chronic PTSD.  A character disorder was not evident at 
that time.  

In July 1989, the RO denied the veteran's claim of service 
connection for PTSD, and the veteran appealed that 
determination to the Board.  In a June 1990 decision, the 
Board denied the veteran's appeal.  In that decision, the 
Board determined that although the May 1989 VA psychiatric 
examination showed a diagnosis of generalized anxiety 
disorder with features of chronic PTSD, there was no specific 
diagnosis of PTSD and the service records did not indicate 
the veteran's participation in combat or the incurrence of 
combat-like stressors.  

Decisions of the Board are final under 38 U.S.C.A. § 7104 
(West 1991); however, the VA must reopen the claim and review 
the former disposition of the case where new and material 
evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the Board's denial of the claim in June 1990.  

In February 1993, a clinic director from the Mount Rogers 
Mental Health and Substance Abuse Center furnished VA with a 
copy of an evaluation of the veteran's psychiatric status.  
It was noted that the veteran had been a client since 1981, 
and that he has been diagnosed with PTSD.  

In letters dated in June and October 1993, December 1994, and 
February 1995, Dr. McConnell reported that the veteran has 
been treated for alcoholism, hypertension, peptic ulcer 
disease with gastrointestinal bleeding, chronic fatigue and 
non-cardiac chest pain, and stress headaches.  Dr. McConnell 
opined that these conditions were all related to his chronic 
stress syndrome.  

In June 1993, the veteran was afforded a VA examination.  The 
examiner diagnosed mild PTSD and borderline personality 
traits.  

In October 1993, VA received a statement from the veteran 
regarding his stressors.  He noted the following: saw combat 
at Dong Ba Thin and he was primarily assigned as a bulldozer 
operator; responsible for digging large mass graves for 
bodies of Vietnamese who were killed; and on one occasion, 
the bulldozer struck a landmine and the soldier riding guard 
on the bulldozer with the veteran was killed by the 
explosion.  

In letters dated in November 1993 and March 1994, the United 
States Army & Joint Services Environmental Support Group 
(ESG) (currently referred to as the United States Armed 
Services Center for Research of Unit Records (USASCRUR)), 
reported that the information provided was insufficient with 
regard to verifying the veteran's stressors.  The veteran's 
personnel records were provided. 

In a January 1995 medical statement, it was noted that the 
veteran was diagnosed with PTSD, alcohol dependence, and 
borderline personality.  A copy of the February 1993 
evaluation from the Mount Rogers Mental Health and Substance 
Abuse Center was provided. 

In a December 1994 letter, ESG reported that the 1966 unit 
history for the 65th Engineer Battalion was provided, and it 
was noted that the unit supported the 25th Infantry Division 
in major operations.  The unit's work was conducted by 
demolition teams that searched and destroyed enemy tunnels 
and tunnel complexes.  Also, the demolition teams worked 
closely with minesweeping teams to clear mines and 
boobytraps.  After extensive research, ESG was unable to 
verity that Cu Chi or Dong Ba Thin, the locations mentioned 
by the veteran, were attacked during the period of his 
Vietnam tour.  Unit records for that period do not exist.  
Regarding verification of those killed or wounded, it was 
noted that the veteran would have to provide detailed 
information, and explained how the information can be 
obtained.  ESG was unable to verify that the veteran handled 
casualties or that he participated in mass burials.  It could 
only be verified, by his DA Form 20, that he was a 62B 
engineer equipment mechanic who was assigned to an engineer 
unit during his Vietnam tour.  

Morning Reports for the 65th Engr Bn from August and October 
1965 show that the veteran's name was listed with regard to 
personnel changes.  The records also contain reports of 
events that took place in late October 1965.  On one day, 
fire came from the east across the airstrip under 
construction by the company and construction was delayed for 
a half an hour during the encounter.  Someone who was driving 
a truck was fired upon and the truck was hit on the canvas 
top, and no one was killed or wounded in action.  A few days 
later, several trucks were fired upon and operations ceased.  
One truck was not hit and returned fire.  The other truck was 
hit in the cab protector and someone was hit with an unknown 
object and killed in action.  

The Board finds that the evidence presented is new and 
material.  The evidence submitted bears directly and 
substantially upon the specific matter under consideration in 
this case.  Unlike the evidence of record at the time of the 
Board's denial of the claim in 1990, there is a diagnosis of 
PTSD which has been linked to the events the veteran 
described, as well as information regarding the type of 
environment the veteran was in during his service in Vietnam.  
This evidence is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, it is the 
determination of the Board that the evidence presented by the 
appellant with regard to his claim of entitlement to service 
connection for PTSD is new and material, thus the claim is 
reopened.





A Well Grounded Claim

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for PTSD.  In light of the Board's 
decision, the entire record must be reviewed on a de novo 
basis.  

The Board finds that the veteran's claim of service 
connection for PTSD is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the claim presented is plausible.  
Therefore, VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claim, which will be addressed in the REMAND portion of this 
decision. 

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed in-service 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  If a claimed in-
service stressor is related to combat, service department 
evidence showing combat service or a combat citation are 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (1999).

Here, there is evidence of record that shows that the veteran 
has been diagnosed with PTSD.  Regarding stressors, the 
veteran provided statements regarding his duties and the type 
of environment he was in during his service in Vietnam, as 
well as other details of his service.  The morning reports 
show that in October 1965, there were attacks at times when 
the unit was engaged in construction and other work.  
Therefore, there is arguable corroboration of his some of his 
reported stressors, with regard to his statements that he was 
subject to sniper fire (February 1993 report of social worker 
Winborne) and was in or near fire fights (June 1993 VA 
examination).  



ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for PTSD, and the 
claim is well-grounded.  To this extent only, the appeal is 
granted.


REMAND

As discussed above, the Board has determined that there is 
new and material evidence to warrant reopening the veteran's 
claim of entitlement to service connection for PTSD, and that 
the claim is well-grounded.  Since the Board has found this 
claim to be well grounded, VA has a duty to assist, which 
includes conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

As noted above, under 38 C.F.R. § 3.304(f), the medical 
evidence diagnosing the condition must conform to DSM-IV, as 
provided under 38 C.F.R. § 4.125.  In this case, the reports 
that reflect a diagnosis of PTSD are not based solely on the 
corroborated stressors.  Since the reports that reflect a 
diagnosis of PTSD include the veteran's reports of his 
various stressors, it appears that the diagnosis was made in 
view of those events.  Therefore, the evidence tends to show 
that there is a link between the stressors and the diagnosis 
of PTSD.  However, it is not clear which of the stressors was 
or were the basis for the diagnoses.  Some stressors, 
particularly involving the preparation of mass graves, and 
the incident in which his bulldozer hit a mine and his co-
worker was killed, are not corroborated.  Therefore, an 
examination is in order.

If there are any current VA and private treatment records 
related to the veteran's PTSD, they should be secured and 
associated with the claims folder.  Private treatment records 
should be secured upon the appropriate release.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should request from the 
veteran, information concerning VA and 
non-VA treatment he has received for 
PTSD.  The necessary authorization should 
be obtained in order to secure private 
medical records.  After all the pertinent 
records have been obtained, they should 
be associated with the claims folder. 

2.  The RO should arrange for a VA 
examination to determine if the veteran 
continues to have PTSD.  The examination 
report should explicitly reflect review 
by the examiner of all pertinent 
information in the claims folder.  The 
examiner should state whether PTSD can be 
diagnosed based solely on the 
corroborated stressors, that is, being 
exposed to sniper fire and being near a 
firefight.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review in conjunction 
with the examination. 

3.  The RO should adjudicate the claim 
of entitlement to service connection for 
PTSD under all applicable statutes and 
regulations, including 38 C.F.R. § 
3.304(f) (1999).  If the action taken 
remains adverse to the veteran, a 
Supplemental Statement of the Case 
should be issued, which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

